DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Claims 1-10 in the reply filed on 5/02/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 114 and 124 are shown in Fig. 1-4 and 6 but are not described in the specification.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer surfaces of the proximal ends of the arms include respective protrusions structured to align with a curvature of a finger pad” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Reference characters 114 and 124 are not described in the specification. As best understood from the drawings and specification, reference characters 114 and 124 in the drawings are the respective protrusions structured to align with a curvature of a finger pad.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “automatically” in claim 1 is used by the claim to mean “the spring biases the jaws back towards each other and the handles are moved away from each other,” while the accepted meaning is “the process of moving the jaws back toward each other and the handles are moved away from each other is an automated process that is performed absence any input from a user during operation.” The term is indefinite because the specification does not clearly redefine the term.
	Claims 2-10 depend from claim 1, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b). 

	Regarding claim 7, the claim is indefinite for failing to disclose how the tool is suitable for use in an ISO 7 environment. The specification of the instant application discloses the subject matter of “ISO 7 environment” in paragraph 17 “The following description relates to embodiments of the apparatus for use with a "clip" that is an aseptic disconnector for disconnecting tubing in non-classified and classified (e.g., ISO 7 classified) environments.” And paragraph 30 “In some embodiments, the tool is configured for use in an ISO 7 environment. For example, to be compliant with the sanitary requirement defined by the ISO 7 standard, the clip separation tool 100's surfaces may be smooth, avoiding ridges or any other surface definition that are not easily sanitized through a wipe of the surface.” Regarding paragraph 17, the description provided appears to recite that the clip is the aseptic disconnector that would comply with an ISO 7 environment but the clip is not the invention being claimed therefore does not further define how the tool is suitable for an ISO 7 environment. Regarding paragraph 30, the description provided recites “the clip separation tool 100's surfaces may be smooth, avoiding ridges or any other surface definition that are not easily sanitized through a wipe of the surface” but does not disclose the metes and bounds in which the surfaces must be smooth and without ridges or surface definitions that are not easily sanitized through a wipe of the surface. The tool disclosed in figures 1-6 of the instant application has ridges and surfaces definitions that may or may not be easily sanitized by a wipe of the surface, therefore, it is unclear as to what degree of ridge or surface definition would be required for a tool to be determined suitable for an ISO 7 environment.  In other words, a person skilled in the art would not be able to determine all the structure is intended by applicant to seek protection for when reading the term “suitable for an ISO 7 environment”; is it just the ridges?  Or would is applicant also trying to claim a specific type of material and/or shape?  Therefore, since a person skilled in the art cannot ascertain what the metes and bounds of the claim are, the claim is rejected under 35 USC 112b, and for examination purposes, and as best understood from Paragraph 30 of the instant application, the tool must meet the structural limitations of claim 1 and be able to be sanitized by wiping.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kady et al. (US8978226 hereinafter Kady).
NOTE: The prior art to Kady in Column 4, lines 49-56 recites:
“In the manual embodiment, the handle members are hand actuated and through a linkage, such as described in the U.S. Pat. Nos. 4,951,529, 4,475,418 and 2,523,936, actuate the gripping and release members. The tool can be built on the framework of wire strippers, such as disclosed in U.S. Pat. No. 4,951,529, 4,475,418 or 2,523,936, the disclosures of each patent being incorporated herein by reference, as though recited in full.”
Since the disclosures of Laurencot (US4951529), Tani (US4475418), or Axelsen (US2523936) are part of the Kady reference, when utilizing these in the rejections for mapping claimed limitations, the corresponding mapping will be preceded by the respective name of the Inventor disclosing said limitations.

	Regarding claim 1, Kady discloses a tool (Abstract) comprising: 
	First (Figure 1 Element 104 and 132) and second arms (Figure 1 Element 102 and 120), each arm including (Column 5, lines 66-67 and Column 6, lines 1-3 “The disclosed tool can be used on ⅛-1 inch pipes depending upon the jaw design. The basic body of the tool remains basically and therefore, the body of the tools will only be described in FIGS. 1 and 2 with the jaws and any alternate embodiments being described individually.”): 
a distal end comprising a pair of jaws (Distal end of first arm 104 comprises pair of jaws 334 and 332 as shown in Figure 3. Distal end of second arm 102 comprises pair of jaws 344 and 342 as shown in Figure 4), and a proximal end, opposite the distal end, comprising a handle portion (Figure 1 shows handle portion 104 of the first arm and handle portion 102 of the second arm); 
	a pivot mechanism (Figure 1 Element 108) coupled to the arms (Column 6, lines 23-25 “The frame elements 120 and 130 are maintained in a rotational relationship with one another through the use of a pivot, or hinge, 108 .”), wherein, responsive to a force applied to the handle portions of the arms, the arms rotate relative to each other around the pivot mechanism in a rotational plane such that the distal ends of the arms pivot away from one another and the proximal ends of the arms pivot towards one another (Column 6, lines 44-57 “As the handles 102 and 104 are compressed, in what could be referred to as a first stage, the movable pusher jaw 132 and movable gripper jaw 122 are closed to grip the pipe between the movable gripper jaw 122 and stationary gripper jaw 124 and the movable pusher jaw 132 and the stationary pusher jaw 134 . The compression spring 112 is tensioned to maintain the pusher portion 130 and the gripper portion 120 adjacent one another with the compression of the spring 112 first translating into the gripping of the jaws as stated above. Additional compression of the handles 102 and 104 , or a second stage of compression, against the resistive force of the compression spring 112 , tightly grips the pipe and the pusher portion 130 moves away from the gripping portion 120 , separating the connector from the pipe.”); and 
	a spring (Figure 1 Element 106) biasing the arms to rotate to an equilibrium position in which the pairs of jaws are substantially aligned, wherein the equilibrium position is attained automatically under spring loading once the proximal ends of arms are relieved of loading (Column 6, lines 16-20 “The tool 100 includes a pair of handles 102 and 104 that at least one handle is movable relative to the other, and are biased by the spring 106 , maintaining them in the spread a part position during non-use.”).

	Regarding claim 2, Kady and Tani (US4475418 as incorporated by Kady) disclose the tool of claim 1, wherein the pivot mechanism includes an axle (Tani Figure 2 Element 3) and a plurality of fastening elements (Tani Figure 2 Element B1 and B2) configured to restrict the movement of the arms to movement within the rotational plane (Tani Column 2, lines 8-11 “The connecting pieces 2L and 2R are connected by a center pin 3 (see FIG. 2) about which the pieces 2L and 2R are pivotable so as to bring the grips 1L and 1R into a so-called leg-closing position.”), the arms configured to rotate around the axle (Tani Figure 1 shows 1L with 2L and 1R with 2R connected by B1 to be pivotable on Element 3).

	Regarding claim 3, Kady discloses the tool of claim 1, wherein the proximal end of the first arm overlaps with the proximal end of the second arm such that a width of the distal end of the tool is larger than a width of the proximal end of the tool (See annotated drawing below).

    PNG
    media_image1.png
    651
    521
    media_image1.png
    Greyscale


	Regarding claim 4, Kady and Axelsen (US2523936 as incorporated by Kady) disclose the tool of claim 1, wherein the tool is configured to be actuated by one hand of a user (Axelsen Column 1, lines 1-5 “This invention relates to a wire stripper and has for one object to provide a device which may be carried and used in the hand and by means of which the insulation may be stripped from a wire or a group or a cable.”).

	Regarding claim 5, Kady discloses the tool of claim 1, wherein: 
	the pair of jaws of the first arm includes a first top jaw (Figure 3 Element 334) and a first bottom jaw (Figure 3 Element 332), the first top jaw including a first top surface (See first annotated drawing below) configured to engage with a top surface of a first tubing attachment (See first annotated drawing below), and the first bottom jaw including a first bottom surface (See first annotated drawing below), disposed opposite to and facing the first top surface (First annotated drawing below shows the first top surface opposite and facing the first bottom surface), and configured to engage with a bottom surface of the first tubing attachment (First annotated drawing below); 
	the pair of jaws of the second arm includes a second top jaw (Figure 4 Element 344) and a second bottom jaw (Figure 4 Element 342), the second top jaw including a second top surface (See second annotated drawing below) configured to engage with a top surface of a second tubing attachment (Figure 7 Element 384 has top surface on the opposite side that is in contact with the second top surface of the second top jaw 344) that is attached to the first tubing attachment (Column 7, lines 65-67 and Column 8, lines 1-4 “ In FIG. 7, the user has squeezed the handles 102 and 104 , thereby causing the stationary pusher jaw 342 and movable pusher jaw 344 to move away from the stationary gripper jaw 332 and movable gripper jaw 334 . As the pipe 380 cannot move due to the gripping surface 336 , the pressure being applied to the connector ring 384 and connector 382 , forces the connector 382 and ring 384 off the end of the pipe.”), and the second bottom jaw including a second bottom surface (See third annotated drawing below), disposed opposite to and facing the second top surface (Second annotated drawing below shows the second top surface opposite and facing the second bottom surface), and configured to engage with a bottom surface of the second tubing attachment (See third annotated drawing below); and 
	the pairs of jaws of the first and second arms cooperate to disconnect the first and second tubing attachments disconnect from one another responsive to the force being applied to the handle portions of the arms (Column 7, lines 65-67 and Column 8, lines 1-4 “ In FIG. 7, the user has squeezed the handles 102 and 104 , thereby causing the stationary pusher jaw 342 and movable pusher jaw 344 to move away from the stationary gripper jaw 332 and movable gripper jaw 334 . As the pipe 380 cannot move due to the gripping surface 336 , the pressure being applied to the connector ring 384 and connector 382 , forces the connector 382 and ring 384 off the end of the pipe.”).

    PNG
    media_image2.png
    299
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    244
    243
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    418
    359
    media_image4.png
    Greyscale

	Regarding claim 6, Kady discloses the tool of claim 1, wherein the jaws are adjustable to engage with each of a plurality of tubing attachment sizes (Column 7, lines 49-53 “In FIG. 5 the release button 352 has been moved to release the movable gripper jaw 334 to receive the pipe 380 ( FIGS. 6 and 7). The movable pusher jaw 344 is maintained in position by a spring (as described hereinafter) and will move to receive the pipe 380 upon contact pressure.” And Figure 5 shows first top jaw 334 adjusted to accommodate a pipe).

	Regarding claim 7, Kady discloses the tool of claim 1, wherein the tool is suitable for use in an International Organization for Standardization 7 (ISO 7) environment (As addressed in the 112b section above, claim 7 is indefinite for failing to disclose what makes a tool suitable for use in an International Organization for Standardization 7 (ISO 7) environment. As best understood from Paragraph 30 of the instant application, the tool must be able to be sanitized by wiping. Furthermore, the tool being suitable for use in an ISO 7 environment is an intended use and the tool disclosed by Kady meets all structural limitations of claim 1 and would be able to be used in an ISO 7 environment. Kady Column 4, lines 39-49 “The disclosed hand tool is used to remove couplings from tubing, piping or other conduits. These quick connect/disconnect couplings are commercially used to connect tubing in all areas of industry, where the tubing is for air, chemicals or liquids. The structure, method of operation, and methods of connecting to various conduit materials, is well known in the art. The quick connect/disconnect coupling maintains the two conduits securely, and in fluid, and/or air, tight engagement with one another. The fluid can be a liquid such as water, oil, a combustion fuel such as gasoline, or a gas such as air, natural gas, propane, hydraulic fluids or the like.”)
	
	Regarding claim 8, Kady discloses the tool of claim 1, wherein the tool is composed of a material comprising metal (Column 5, lines 14-16 “The material of manufacture of the gripping tool should be steel or other durable material as there is a substantial amount of stress placed on the parts.”)

	Regarding claim 10, Kady discloses all structural limitations of the tool of claim 1. Please note this is a product claim, the process of fabricating the tool using 3D printing is a process and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kady in view of Hessel et al. (US5797922 hereinafter Hessel).
	
	Regarding claim 9, Kady discloses all elements of the current invention as stated above except wherein outer surfaces of the proximal ends of the arms include respective protrusions structured to align with a curvature of a finger pad.

	Hessel teaches wherein outer surfaces of the proximal ends of the arms (See annotated drawing below) include respective protrusions (See annotated drawing below) structured to align with a curvature of a finger pad (Column 4, lines 46-51 “A thumb rest area 40 of the portion 30 is just proximal the protuberance 38. The user's palm or remaining three fingers press against a curved portion 42 between the pinky hole 32 and the thumb rest area 40. A detailed description of the positioning of the user's hand on the handle portions 30a,b is later described herein.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kady to incorporate the teachings of Hessel to provide the outer surfaces of the proximal ends of the arms include respective protrusions structured to align with a curvature of a finger pad. Doing so would allow the outer surfaces of the proximal ends of the arms to have protrusions to allow a finger pad to rest on and prevent a user’s hand from slipping forward during use.

    PNG
    media_image5.png
    566
    627
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crudington (US4875394) discloses improvements in a hand manipulatable device with bifurcated jaws for removing mushroom shaped stoppers from sparkling beverage bottles. Caldwell (US197717) discloses an implement for tightening and fastening straps or bands employed in securing hose to couplings. Barney (US717526) discloses an invention for novel pliers for use in restuffing or packing valves. Clark et al. (US20080277635) discloses a tool having a member with an arcuate handle section and an engaging section opposite to the handle section. Liu (US20170232595) discloses pliers including a first clamping body and a second clamping body. Lyon (US3677129) discloses a device for extracting differently sized mouthpieces which have become stuck in brass type musical instruments. Muff (US4367577) discloses a tool for extracting a tubing segment from a member in which the tubing segment is inserted includes first and second handles terminating at adjacent ends in respective first and second jaws. King (US4571808) discloses an improved tool for removal of flexible tubing from pipe includes pivotally connected members which operate in a fashion of pliers. Mo (US5884540) discloses a tool includes a pair of levers having a middle portion pivotally coupled together and having a handle formed on one end and a bar formed on the other end. Showalter, Sr et al. (US6314629) discloses a tool for removal of quick release couplings from a conduit. Huang (US7497150) discloses a pair of pliers has two bodies, a pair of heads and two connection devices. Christensen, III (US8307745) discloses a lever device includes first and second levers coupled at a lever point. Deane (US9527195) discloses an apparatus for removing a coupler from tubing includes a pair of pivotally coupled elongated members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723